The will of Jacob Strasburger was taken to the Wood Probate Court by Abraham, Lester and Ivan Strasburger, brother and nephews of the testator to have probated. It was claimed that Jacob Strasburger executed a will when he resided in Washington, D. C. in which Abraham, Ivan and Lester Strasburger were named as the devisees. The testator left no widow and died without issue. One attesting witness was there required by law at the time the will was executed, it being in 1893. Such law was changed in 1902.
When Jacob Strasburger came to Ohio and when he died, Victor, Irwin, and Howard Stras-burger, another brother, and two other nephews claimed that Jacob Strasburger died intestate, and they, so they claim, were ther-fore his heirs at law. The Probate Court refused to probate the will and adjudged that the testator died intestate, leaving Victor, Irwin and Howard Strasburger as the heirs at law. The decision was affirmed by the Court of Appeals and the case is brought to the Supreme Court for the purpose of reversing the lower courts and alowing the will to be probated The sole question presented is whether a will relating to personal property and. executed in accordance with the laws of a district or territory in which the testator at the time of its execution resided, is a valid will in Ohio when according to the laws of said district only one attesting witness was required and there was only one such witness to said instrument.